DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious transmission (G) for a motor vehicle, comprising: an electric machine (EM1); a first input shaft (GW1); a second input shaft (GW2); an output shaft (GWA); a first planetary gear set (P1) and a second planetary gear set (P2), the first and second planetary gear sets (P1, P2) each comprising a first element (E11, E12), a second element (E21, E22), and a third element (E31, E32); and a first shift element (A), a second shift element (B), a third shift element (C), a fourth shift element (D), and a fifth shift element (E), wherein a rotor (R1) of the electric machine (EM1) is connected to the second input shaft (GW2), wherein the output shaft (GWA) is rotationally fixed to the second element (E22) of the second planetary gear set (P2), rotationally fixed to the third element (E31) of the first planetary gear set (P1), and rotationally fixable to the first input shaft (GW1) with the first shift element (A), wherein the second input shaft (GW2) is rotationally fixed to the second element (E21) of the first planetary gear set (P1) and to the third element (E32) of the second planetary gear set (P2), wherein the first input shaft (GW1) is rotationally fixable to the second input shaft (GW1) with the second shift element (B), wherein the first element (E12) of the second planetary gear set (P2) is fixable to a rotationally fixed component (GG) with the third shift element (C) and is connectable to the first input shaft (GW1) with the fifth shift element (E), and wherein the first element (El 1) of the first planetary gear set (P1) is fixable to the rotationally fixed component (GG) with the fourth shift element (D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659